Title: Motion on Management of Funds, [27 November] 1781
From: Madison, James
To: 



[27 November 1781]
That the resolution of the  day of  committ[ing?] to the management & disposition of the superintendt. all loans or other monies obtained in Europe or else where for the use of the U. States.
That the Superintendt. of Finance be authorised & directed to take under his care & management all loans or other monies obtained in Europe or elsewhere for the use of the U. States subject to the appropriation of Congress
